Fullerton, J.
(concurring) — As I understand the rule, the appellate court will take judicial notice of any fact that the court of original jurisdiction must judicially notice. Here the ordinance in question was within the judicial knowledge of the police court, and, being so, it was equally within the knoAvledge of the superior court to Avhich the cause was appealed. The city of Spokane, therefore, was under no necessity of proving the ordinance, and its omission to do so regularly was not fatal to its case. For this reason I concur in the judgment.
Mount, J., concurs Avith Fullerton, J.